Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of the 29th day of August,
2016, between ANSYS, Inc., a Delaware corporation (together with its
subsidiaries as the context requires, the “Company”), and Ajei S. Gopal (the
“Executive”).

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company beginning on August 29, 2016 (the “Commencement
Date”) on the terms contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Employment.

(a) Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, for an initial term commencing as of the Commencement
Date and continuing for a one-year period (the “Initial Term”), unless sooner
terminated in accordance with the provisions of Section 3; with such employment
to automatically continue following the Initial Term for additional one-year
periods in accordance with the terms of this Agreement (subject to Section 3)
unless either party notifies the other party in writing of its intention not to
renew this Agreement at least 60 days prior to the expiration of the Initial
Term (the Initial Term, together with any such extension of employment
hereunder, shall hereinafter be referred to as the “Term”). Notice by the
Company of non-renewal shall be treated as a termination without Cause at the
end of the then Term.

 

1



--------------------------------------------------------------------------------

(b) Position and Duties Until December 31, 2016. From the Commencement Date
until December 31, 2016, the Executive shall serve as the President and Chief
Operating Officer of the Company, shall have the duties, responsibilities and
authority commensurate with such positions and in that capacity shall have
supervision and control over and responsibility for the day-to-day operations of
the Company, including, specifically, leadership of the global marketing,
worldwide sales and services, and product development operations of the Company,
subject in all events to the oversight of the Chief Executive Officer of the
Company (the “Current CEO”). The Executive shall have such other powers and
duties as may from time to time be prescribed by the Board of Directors of the
Company (the “Board”) or the Current CEO that are consistent with the
Executive’s position, and if the Board or Current CEO gives the Executive
specific leadership of any additional departments, such additional role shall
not be taken away without the Executive’s consent. Executive will report
directly to the Current CEO with respect to each of his functions and
authorities hereunder.

(c) Position and Duties On and After January 1, 2017. Beginning on January 1,
2017 and thereafter during the Term, the Executive shall serve as the President
and Chief Executive Officer of the Company, shall have the duties,
responsibilities and authority commensurate with such positions and shall have
such additional executive responsibilities consistent with his positions as the
Board shall from time to time designate. As President and Chief Executive
Officer of the Company, the Executive will report directly to the Board.

(d) Other General Employment Terms. The Executive shall devote his full working
time and efforts to the business and affairs of the Company and shall be based
in the Company’s offices in Canonsburg, PA, subject to required travel in
connection with performance of his duties. Notwithstanding the foregoing, the
Executive may serve on other for-profit boards

 

2



--------------------------------------------------------------------------------

of directors with the approval of the Board, engage in religious, charitable or
other community activities (including serving on their boards) and manage his
and his family’s personal investments as long as, in each case, such services
and activities do not violate the Company’s Corporate Governance Guidelines. The
Executive shall abide by all Company policies, including without limitation, the
Corporate Governance Guidelines, Code of Ethics, Insider Trading Policy, and
Employee Handbook; provided, however, that such policies and guidelines will not
be deemed to amend the definition of “Cause” in this Agreement.

2. Compensation and Related Matters.

(a) Base Salary. During the Term, the Executive’s initial annual base salary
shall be $550,000, subject to withholding under applicable law. The Executive’s
base salary shall be determined annually by the Compensation Committee of the
Board, prior to December 31, 2016 taking into account recommendations by the
Current CEO, but may not be decreased. The Compensation Committee shall consider
an increase on the Executive’s base salary upon his becoming Chief Executive
Officer and President, and in the event an increase is made, such base salary
shall not be reduced below the new base salary level established at any time.
The base salary in effect at any given time is referred to herein as “Base
Salary.” The Base Salary shall be payable in a manner that is consistent with
the Company’s usual payroll practices for senior executives.

(b) Incentive Compensation. During the Term, the Executive shall be eligible to
receive cash incentive compensation as determined by the Compensation Committee
from time to time, prior to December 31, 2016 taking into account
recommendations by the Current CEO. The Executive’s target annual cash incentive
compensation shall be 100% percent of his

 

3



--------------------------------------------------------------------------------

Base Salary, with such amount to be pro-rated for the fiscal year ending
December 31, 2016 based on the portion of such period following the Commencement
Date. To earn incentive compensation, the Executive must be employed by the
Company on the day such incentive compensation is paid.

(c) Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by him during the Term in performing
services hereunder, in accordance with the policies and procedures then in
effect and established by the Company. In addition to the foregoing, the
Executive shall be entitled to receive prompt reimbursement for (i) all
reasonable and documented expenses related to his relocation to the Canonsburg,
PA area in connection with the commencement of his services hereunder in
accordance with the Company’s standard executive relocation policy, a copy of
which has been provided to the Executive (the “Relocation Policy”), except that
the Company agrees to reimburse the Executive for the real estate agent fees
paid in connection with the sale of his primary residence, which fee
reimbursement shall not count towards the dollar maximum set forth in the
Relocation Policy, and the Compensation Committee of the Board must approve any
further exceptions (if any) to the Relocation Policy; and (ii) up to $52,500 as
reimbursement of legal expenses related to the negotiation of this Agreement and
any agreements referenced herein promptly following the execution of this
Agreement.

(d) Equity Grants. The Executive shall be granted, in accordance with the
Company’s equity grant policy, the following: (i) an award of Restricted Stock
Units under the Company’s Fifth Amended and Restated 1996 Stock Option and Grant
Plan (the “Equity Plan”) which constitute time-based vesting restricted stock
units (the “Initial RSU Grant”), and (ii) an award of Non-Qualified Stock
Options under the Equity Plan (the “Initial Option Grant”), in

 

4



--------------------------------------------------------------------------------

each case subject to the terms and conditions set forth in the applicable award
agreements to be entered into immediately following the date of grant. The
number of restricted stock units subject to the Initial RSU Grant will be equal
to $5,000,000 divided by the closing price of the Company’s common stock on the
business day prior to the applicable grant date. The Initial RSU Grant shall
initially be unvested and shall become vested in three equal annual installments
beginning on the first anniversary of the grant date, subject to the Executive’s
continued employment, and the Executive shall be required to hold any shares
issued upon settlement of the Initial RSU Grant for an additional one year past
each vesting date, all as set forth in the applicable award agreement. The
number of shares subject to the Initial Option Grant shall be equal to
$5,000,000 divided by the Black-Scholes value of one option to purchase a share
of the Company’s common stock. The per share exercise price for the Initial
Option Grant shall be the closing price of a share of the Company’s common stock
on the applicable grant date as determined pursuant to the Company’s equity
grant policy. The Initial Option Grant shall initially be unexercisable and
shall become exercisable in four equal annual installments beginning on the
first anniversary of the grant date, subject to the Executive’s continued
employment, all as set forth in the applicable award agreement.

(e) Other Benefits. During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms of such plans.

(f) Vacations. During the Term, the Executive shall be entitled to paid vacation
annually in accordance with the Company’s practices for executive officers, as
in effect from time to time. The Executive shall also be entitled to all paid
holidays given by the Company to its executives.

 

5



--------------------------------------------------------------------------------

3. Termination. During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

(b) Disability. The Company may terminate the Executive’s employment if he has
been unable to perform the essential functions of the Executive’s then existing
position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period as a result of physical or mental incapacity or illness
(“disabled”). If any question shall arise as to whether during any period the
Executive is disabled so as to be unable to perform the essential functions of
the Executive’s then existing position or positions with or without reasonable
accommodation, the Executive may, and at the request of the Company shall,
submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is or was so disabled, and such
certification shall for the purposes of this Agreement be conclusive of the
issue. The Executive shall cooperate with any reasonable request of the
physician in connection with such certification. Nothing in this Section 3(b)
shall be construed to waive the Executive’s rights, if any, under existing law
including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C. §12101
et seq.

(c) Termination by Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause. For purposes of this Agreement, “Cause” shall
mean: (i) a material breach by the Executive of this Agreement; (ii) the
conviction or indictment

 

6



--------------------------------------------------------------------------------

for or plea of nolo contendere by the Executive to a felony or a crime involving
moral turpitude; (iii) any material misconduct or willful and deliberate
nonperformance (other than by reason of disability) by Executive of his duties
to the Company; or (iv) the Executive’s willful failure to cooperate with a bona
fide internal investigation or an investigation by regulatory or law enforcement
authorities (other than such an investigation in which the Executive is the
target), after being instructed by the Company to cooperate, or the willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the willful inducement of others to fail to
cooperate or to produce documents or other materials in connection with such
investigation. In the event of (i), (iii), or (iv) above, Cause will not be
deemed to have occurred until the Executive fails to cure such event to the
reasonable satisfaction of the Company within 30 days after receiving notice
thereof from the Company.

(d) Termination Without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b), including a termination
as a result of a notice of nonrenewal from the Company pursuant to Section 1(a),
shall be deemed a termination without Cause.

(e) Termination by the Executive. The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good Reason.
For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following events without the Executive’s prior written consent provided
that the Executive has given the Company notice of its occurrence within sixty
(60) days after the occurrence, the Company fails to remedy the condition within
30 days following such notice (the “Cure

 

7



--------------------------------------------------------------------------------

Period”), and the Executive terminates his employment within 60 days after the
end of the Cure Period: (i) a material diminution of the Executive’s duties,
responsibilities or authority; (ii) a material diminution of Executive’s Base
Salary or target annual cash incentive compensation; (iii) a material change in
the geographic location at which the Executive provides services to the Company;
(iv) a material breach of this Agreement by the Company; or (v) a material
adverse change in Executive’s reporting relationship.

(f) Notice of Termination. Except for termination as specified in Section 3(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(g) Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated on account of disability under
Section 3(b) or by the Company for Cause under Section 3(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the date on which a Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) without Good Reason, 30 days after the date on
which a Notice of Termination is given, and (v) if the Executive’s employment is
terminated by the Executive under Section 3(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period.
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Company other than for Good Reason, the Company may by
written notice to Executive unilaterally accelerate the Date of Termination and
such acceleration shall not result in a termination by the Company for purposes
of this Agreement.

 

8



--------------------------------------------------------------------------------

4. Compensation Upon Termination.

(a) Termination Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his authorized representative or estate) (i) any Base Salary earned through
the Date of Termination, unpaid expense reimbursements (subject to, and in
accordance with, Section 2(c) of this Agreement) and unused vacation that
accrued through the Date of Termination on or before the time required by law
but in no event more than 30 days after the Executive’s Date of Termination; and
(ii) any vested benefits or amounts due the Executive under any employee benefit
or equity plan, program or practice of the Company, which benefits or amount
shall be paid and/or provided in accordance with the terms of such employee
benefit or equity plans, program or practice (collectively, the “Accrued
Benefits”). Executive shall also retain all rights to indemnification and
coverage under directors and officer liability insurance policies to the same
extent provided to the Company’s other directors and officers in accordance with
the terms of such policies.

(b) Termination by the Company Without Cause or by the Executive with Good
Reason. During the Term, if the Executive’s employment is terminated by the
Company without Cause as provided in Section 3(d), or the Executive terminates
his employment for Good Reason as provided in Section 3(e), then the Company
shall pay the Executive his Accrued Benefit. In addition, subject to the
Executive signing a release substantially in the form of Exhibit A hereto (the
“Release”), and the Release becoming irrevocable, all within 60 days after the
Date of Termination:

 

9



--------------------------------------------------------------------------------

(i) the Company shall pay the Executive an amount equal to 2.0 times the sum of
(A) the Executive’s Base Salary plus (B) the Executive’s target bonus for the
current fiscal year (the “Severance Amount”); provided that, if the Executive
breaches Sections 7(d)(i) or 7(d)(ii)(A) of this Agreement or materially
breaches any other provisions in Section 7 of this Agreement, all payments of
the Severance Amount shall immediately cease;

(ii) upon the Date of Termination, the time-based vesting of the Initial RSU
Grant that is then outstanding and held by the Executive as of such date shall
accelerate as if Executive had been employed for an additional two years beyond
the Date of Termination;

(iii) the period of time during which the Executive may exercise his vested
stock options shall be extended to the longer of (x) three months after his Date
of Termination or (y) seven days after the commencement of the Company’s first
open trading window that occurs after the Date of Termination, subject to any
longer exercise period in the event of the Executive’s death or disability as
may be provided in the applicable option agreement, but in no event later than
the original ten year (or shorter) expiration date applicable to such stock
options; and

(iv) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination, and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for

 

10



--------------------------------------------------------------------------------

24 months or until the Executive becomes eligible for coverage by another
employer’s health plan, whichever occurs first, in an amount equal to the
monthly employer contribution that the Company would have made to provide health
insurance to the Executive if the Executive had remained employed by the Company
(the “COBRA Benefit”).

The Severance Amount and the COBRA Benefit shall be paid out in substantially
equal installments in accordance with the Company’s payroll practice over 24
months commencing promptly after the Release becomes effective (but within 60
days after the Date of Termination); provided, however, that if the 60-day
period begins in one calendar year and ends in a second calendar year, the
Severance Amount shall begin to be paid in the second calendar year by the last
day of such 60-day period; provided, further, that the initial payment shall
include a catch-up payment to cover amounts retroactive to the day immediately
following the Date of Termination. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2).

(c) No Mitigation. No offset. The amounts due under this Section 4 and under
Section 5 shall not be subject to an obligation to mitigate and shall not be
offset by other amounts earned by Executive.

(d) Expiration/Non-Renewal of the Agreement by the Company. For the avoidance of
doubt, a non-renewal of this Agreement by the Company (in accordance with
Section 1(a) above) will constitute a termination of employment by the Company
without Cause.

5. Change in Control Benefits. The provisions of this Section 5 set forth
certain terms of an agreement reached between the Executive and the Company
regarding the

 

11



--------------------------------------------------------------------------------

Executive’s rights and obligations upon the occurrence of a Change in Control of
the Company. These provisions are intended to assure and encourage in advance
the Executive’s continued attention and dedication to his assigned duties and
his objectivity during the pendency and after the occurrence of any such event.
These provisions shall apply in lieu of, and expressly supersede, the provisions
of Section 4(b) regarding severance pay and benefits upon a termination of
employment to the extent provided in this Section 5, if such termination of
employment occurs during the period beginning 60 days prior to the effective
date of a definitive agreement that will result in a Change in Control and
ending 18 months after the consummation (closing) of a Change in Control (such
period, the “CIC Protection Period”) and such termination is by the Company
without Cause as provided in Section 3(d) or by the Executive for Good Reason as
provided in Section 3(e). The provisions of this Section 5 shall terminate and
be of no further force or effect beginning 18 months after the consummation
(closing) of a Change in Control to the extent a termination covered by this
Section had not occurred prior thereto.

(a) Termination During CIC Protection Period. During the Term, if during the CIC
Protection Period, the Executive’s employment is terminated by the Company
without Cause as provided in Section 3(d) or the Executive terminates his
employment for Good Reason as provided in Section 3(e), then, in addition to the
Accrued Benefits, subject to the signing of the Release by the Executive and the
Release becoming irrevocable, all within 60 days after the Date of Termination,

(i) the Company shall pay the Executive a lump sum in cash in an amount equal to
2.0 times the sum of (A) the Executive’s current Base Salary (or the Executive’s
Base Salary in effect immediately prior to the Change in Control, if higher)
plus (B) the Executive’s target bonus for the then-current fiscal year, provided
that, if the

 

12



--------------------------------------------------------------------------------

Change in Control does not satisfy the requirements of Treas. Reg.
1.409A-3(i)(5) or the termination occurs prior to the Change in Control, the
amounts shall not be paid in a lump sum and shall instead be paid in the same
manner as in Section 4(b);

(ii) notwithstanding anything to the contrary in any applicable option agreement
or stock-based award agreement, all stock options and other stock-based awards
held by the Executive shall immediately accelerate and become fully exercisable,
vested or nonforfeitable as of the Date of Termination or date of the Change in
Control, if later, subject to any performance or metric-based requirements set
forth therein which shall be separately determined as set forth in the
applicable agreement; and

(iii) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for 24 months or until the Executive becomes eligible for coverage by another
employer’s health plan, whichever occurs first, in an amount equal to the
monthly employer contribution that the Company would have made to provide health
insurance to the Executive if the Executive had remained employed by the
Company.

(iv) The amounts payable under this Section 5(a)(i) and (iii) shall be paid or
commence to be paid within 60 days after the Date of Termination; provided,
however, that if the 60-day period begins in one calendar year and ends in a
second calendar year, such payment shall be paid or commence to be paid in the
second calendar year by the last day of such 60-day period.

 

13



--------------------------------------------------------------------------------

(b) Additional Limitation.

(i) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Aggregate Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Aggregate Payments
shall be reduced (but not below zero) so that the sum of all of the Aggregate
Payments shall be $1.00 less than the amount at which the Executive becomes
subject to the excise tax imposed by Section 4999 of the Code; provided that
such reduction shall only occur if it would result in the Executive receiving a
higher After Tax Amount (as defined below) than the Executive would receive if
the Aggregate Payments were not subject to such reduction. In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code: (1) cash payments not subject to Section 409A of
the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all the foregoing Aggregate Payments all amounts or
payments that are not subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c). Notwithstanding the
foregoing, to the extent permitted under Internal Revenue Code Sections 280G,
409A and 4999, the Executive may designate an alternative method of reduction.

 

14



--------------------------------------------------------------------------------

(ii) For purposes of this Section 5(b), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments. For purposes of determining the After Tax Amount, the
Executive’s actual effective federal, state and local income tax rates shall be
used.

(iii) The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 5(b)(i) shall be made by a nationally
recognized accounting firm selected by, and paid by, the Company (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the Date of
Termination, if applicable, or at such earlier time as is reasonably requested
by the Company or the Executive. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive.

(c) Definition of Change in Control. For purposes of this Section 5, “Change in
Control” shall mean any of the following:

(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2

 

15



--------------------------------------------------------------------------------

under the Act) of such person, shall become the “beneficial owner” (as such term
is defined in Rule 13d-3 under the Act), directly or indirectly, of securities
of the Company representing 50 percent or more of the combined voting power of
the Company’s then outstanding securities having the right to vote in an
election of the Board (“Voting Securities”) (in such case other than as a result
of an acquisition of securities directly from the Company); or

(ii) the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

(iii) the consummation of (A) any consolidation or merger of the Company where
the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any

 

16



--------------------------------------------------------------------------------

person to 50 percent or more of the combined voting power of all of the then
outstanding Voting Securities; provided, however, that if any person referred to
in this sentence shall thereafter become the beneficial owner of any additional
shares of Voting Securities (other than pursuant to a stock split, stock
dividend, or similar transaction or as a result of an acquisition of securities
directly from the Company) and immediately thereafter beneficially owns 50
percent or more of the combined voting power of all of the then outstanding
Voting Securities, then a “Change in Control” shall be deemed to have occurred
for purposes of the foregoing clause (i).

6. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that the Executive becomes entitled to under this Agreement on account of the
Executive’s separation from service would be considered deferred compensation
otherwise subject to the 20 percent additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

 

17



--------------------------------------------------------------------------------

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses). Such right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

(d) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with, or are exempt from, Section 409A of the Code. Each payment pursuant to
this Agreement is intended to constitute a separate payment for purposes of
Treasury Regulation Section 1.409A-2(b)(2). The parties agree that this
Agreement

 

18



--------------------------------------------------------------------------------

may be amended, as reasonably requested by either party, and as may be necessary
to fully comply with, or be exempt from, Section 409A of the Code and all
related rules and regulations in order to preserve the payments and benefits
provided hereunder without additional cost to either party.

(e) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

7. Confidential Information, Noncompetition and Cooperation.

(a) Confidential Information. As used in this Agreement, “Confidential
Information” means information belonging to the Company which is of value to the
Company in the course of conducting its business and the disclosure of which
could result in a competitive or other disadvantage to the Company. Confidential
Information includes, without limitation, financial information, reports, and
forecasts; inventions, improvements and other intellectual property; trade
secrets; know-how; designs, processes or formulae; software; market or sales
information or plans; customer lists; and business plans, prospects and
opportunities (such as possible acquisitions or dispositions of businesses or
facilities) which have been discussed or considered by the management of the
Company. Confidential Information includes information developed by the
Executive in the course of the Executive’s employment by the Company, as well as
other information to which the Executive may have access in connection with the
Executive’s employment. Confidential Information also includes the confidential
information of others with which the Company has a business relationship.
Notwithstanding the foregoing,

 

19



--------------------------------------------------------------------------------

Confidential Information does not include information in the public domain,
unless due to breach of the Executive’s duties under Section 7(b). For the
avoidance of doubt, “Company” as used in Section 7 includes the Company and any
of its subsidiaries.

(b) Confidentiality. The Executive understands and agrees that the Executive’s
employment creates a relationship of confidence and trust between the Executive
and the Company with respect to all Confidential Information. At all times, both
during the Executive’s employment with the Company and after its termination,
the Executive will keep in confidence and trust all such Confidential
Information, and will not use or disclose any such Confidential Information
without the written consent of the Company, except in the good faith performance
of the Executive’s duties to the Company or in compliance with legal process.
Pursuant to the federal Defend Trade Secrets Act of 2016, the parties agree that
nothing in this Agreement shall cause Executive to be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (i) is made (A) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and
(B) solely for the purpose of reporting or investigating a suspected violation
of law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.

(c) Documents, Records, etc. All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Company or are produced
by the Executive in connection with the Executive’s employment will be and
remain the sole property of the Company. The Executive will return to the
Company all such materials and property as and when requested by the Company. In
any event, the Executive will return all such materials and

 

20



--------------------------------------------------------------------------------

property immediately upon termination of the Executive’s employment for any
reason. The Executive will not retain with the Executive any such material or
property or any copies thereof after such termination. Notwithstanding the
foregoing, the Executive may retain his address books to the extent they only
contain contact information and the Company shall cooperate with Executive in
transferring any and all cell phone numbers used by Executive to Executive.

(d) Noncompetition and Nonsolicitation.

(i) During the Executive’s employment with the Company and for 24 months
thereafter, regardless of the reason for the termination, Executive hereby
agrees that Executive will not, without the express written consent of the
Company, directly or indirectly, whether as employee, owner, partner,
shareholder, co-venturer, consultant, agent or otherwise, work, engage,
participate or invest in, or consult with, any business activity anywhere in the
world which develops, manufactures or markets products or performs services that
are competitive with the products and/or services of the Company, or products
and/or services that the Company has under development or that are subject to
active planning at any time during Executive’s employment, including without
limitation, business activities which compete with the Company’s core business
of Engineering Simulation Software (“Competitor”). Executive acknowledges that
the Company’s business is worldwide in scope. Executive acknowledges that the
foregoing provision therefore applies to activities at any locations in the
world and that such scope is necessary to protect the valid business interests
of the Company during the Term and for the 24-month period following the
termination of his employment with the Company. Notwithstanding the foregoing,
after the Executive’s employment with the Company ends (A) the Executive may
work for a private equity fund (or similar investment fund)

 

21



--------------------------------------------------------------------------------

(an “Investment Fund”), provided that for the first 24 months after the
Executive’s employment with the Company ends the Executive may not (y) invest in
any such Investment Fund’s investments in any Competitor (a “Competitive
Investment”) unless such investment is entirely passive, or (z) in any way
(other than as a passive investor) be involved with any Competitive Investment,
or otherwise provide services with respect to any Competitive Investment or to
any Investment Fund portfolio company that is a Competitor; (B) the Executive
may be an employee of a company that derives less than two percent (2%) of its
revenue from a business line that is a Competitor; provided that for the first
24 months after the Executive’s employment with the Company ends (y) the
Executive may not be employed by, consult with, or otherwise be involved in any
way, in such company’s business line that is a Competitor (including, in any
case, as CEO, COO, any other executive management role or director of the
Competitor or its ultimate parent entity, or consultant of such Competitor
(provided, that, for the avoidance of doubt, serving as a head of, or providing
services to, a non-competitive unit of a company that derives less than 2% of
its revenue from a business line that is a Competitor shall be permissible)) and
(z) if such company becomes a Competitor, including without limitation, by
growing the business line that is a Competitor so that it constitutes 2% or more
of such company’s revenue, the Executive shall cease to provide such services;
and (C) the Executive may make passive investments in any enterprise the shares
of which are publicly traded; provided that Executive owns less than 2% of any
publicly traded company that is a Competitor. Notwithstanding anything else
herein, Executive may serve as a director of any company that is a Competitor
where either (x) the competitive overlap is with less than two percent (2%) of
the revenues of the Company or (y) the

 

22



--------------------------------------------------------------------------------

competitive overlap is less than two percent (2%) of the revenues of the other
company (and does not exceed $100M of such other company’s revenues), and, in
the case of (y) the Executive recuses himself from discussions as to the
competitive products. The Executive may request from the Company’s Nomination
and Governance Committee a waiver of the foregoing limitations in order to serve
as a director, the chief executive officer or a senior executive with down the
line responsibilities for the competitive area of a Competitor (whether below or
above the 2% limitation) and such waiver request will be promptly considered in
good faith based on whether or not a waiver would present a significant
competitive issue.

(ii) In addition to the foregoing covenant, during the Executive’s employment
with the Company other than in the good faith performance of his duties and for
24 months thereafter, regardless of the reason for the termination, Executive
hereby agrees that Executive will not, without the express written consent of
the Company, directly or indirectly (A) hire or engage for or on behalf of
Executive or any other person, entity or organization any officer or employee of
the Company or any of its direct and/or indirect subsidiaries or affiliates, or
any former employee of the Company or any of its direct and/or indirect
subsidiaries or affiliates who was employed during the six (6) month period
immediately preceding the date of such hiring or engagement, (B) attempt to hire
or engage for or on behalf of Executive or any other person, entity or
organization any officer or employee of the Company or any of its direct and/or
indirect subsidiaries or affiliates, or any former employee of the Company or
any of its direct and/or indirect subsidiaries or affiliates who was employed
during the six (6) month period immediately preceding the date of such attempt
to hire or engage, (C) encourage for or on behalf of

 

23



--------------------------------------------------------------------------------

Executive or any other person, entity or organization any such officer or
employee to terminate his or her relationship or employment with the Company or
any of its direct or indirect subsidiaries or affiliates, (D) solicit for or on
behalf of a Competitor any client of the Company or any of its direct or
indirect subsidiaries or affiliates, or any former client of the Company or any
of its direct or indirect subsidiaries or affiliates who was a client during the
six (6) month period immediately preceding the date of such solicitation or
(E) divert to any other person, entity or organization any client or business
opportunity of the Company or any of its direct or indirect subsidiaries or
affiliates provided that the foregoing shall not be violated by general
advertising not targeted at the foregoing or serving as a reference upon
request.

(e) Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business, except as previously
disclosed to the Company in writing. The Executive represents to the Company
that the Executive’s execution of this Agreement, the Executive’s employment
with the Company and the general performance of the Executive’s proposed duties
for the Company will not violate any obligations the Executive may have to any
such previous employer or other party. In the Executive’s work for the Company,
the Executive will not disclose or make use of any information in violation of
any agreements with or rights of any such previous employer or other party, and
the Executive will not bring to the premises of the Company any copies or other
tangible embodiments of non-public information belonging to or obtained from any
such previous employment or other party.

 

24



--------------------------------------------------------------------------------

(f) Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall reasonably cooperate with the Company in the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Company which relate to events
or occurrences that transpired while the Executive was employed by the Company.
The Executive’s reasonable cooperation in connection with such claims or actions
shall include, but not be limited to, meeting with counsel to prepare for
discovery or trial and to act as a witness on behalf of the Company at mutually
convenient times (with due regard for Executive’s other commitments). During and
after the Executive’s employment, the Executive also reasonably cooperate with
the Company in connection with any investigation or review of any federal, state
or local regulatory authority as any such investigation or review relates to
events or occurrences that transpired while the Executive was employed by the
Company. The Company shall reimburse the Executive for any reasonable
out-of-pocket expenses incurred in connection with the Executive’s performance
of obligations pursuant to this Section 7(f).

(g) Protected Disclosures. Nothing contained in this Agreement limits
Executive’s ability to file a charge or complaint with any governmental agency
or other governmental or regulatory entity concerning any act or omission that
Executive reasonably believes constitutes a possible violation of federal or
state law or making other disclosures that are protected under the
anti-retaliation or whistleblower provisions of applicable federal or state law
or regulation. Executive further understands that this Agreement does not limit
Executive’s ability to communicate with or participate in any investigation or
proceeding that may be conducted by any governmental agency or other
governmental or regulatory entity, including providing documents or other
information, without notice to the Company.

 

25



--------------------------------------------------------------------------------

(h) Injunction. The Executive agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by the
Executive of the promises set forth in this Section 7, and that in any event
money damages would be an inadequate remedy for any such breach. Accordingly,
subject to Section 8 of this Agreement, the Executive agrees that if the
Executive breaches, or proposes to breach, any portion of Section 7 of this
Agreement, the Company shall be entitled, in addition to all other remedies that
it may have, to an injunction or other appropriate equitable relief to restrain
any such breach without showing or proving any actual damage to the Company.

(i) Limitation. No future restrictive covenant or forfeiture provision with
regard to a restrictive covenant shall apply to the extent it is broader than
those provided herein except to the extent that such future restrictive covenant
or forfeiture provision with regard to a restrictive covenant is applied to a
new line of business entered into, or developed, by the Company after the date
hereof, subject to the terms of Section 7(d)(i) hereof.

8. Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Pittsburgh, Pennsylvania in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. In the event that any
person or entity other than the Executive or the Company may be a party with
regard to any such controversy or claim, such controversy or

 

26



--------------------------------------------------------------------------------

claim shall be submitted to arbitration subject to such other person or entity’s
agreement. Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. This Section 8 shall be specifically
enforceable. Notwithstanding the foregoing, this Section 8 shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate; provided that any other relief shall be
pursued through an arbitration proceeding pursuant to this Section 8.

9. Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 8 of this Agreement, the parties hereby
consent to the jurisdiction of the Superior Court of the Commonwealth of
Pennsylvania and the United States District Court for the Western District of
Pennsylvania. Accordingly, with respect to any such court action, the parties
(a) submit to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.

10. Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter.

11. Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

12. Successor to the Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs,

 

27



--------------------------------------------------------------------------------

distributees, devisees and legatees. In the event of the Executive’s death after
his termination of employment but prior to the completion by the Company of all
payments due him under this Agreement, the Company shall continue such payments
to the Executive’s beneficiary designated in writing to the Company prior to his
death (or to his estate, if the Executive fails to make such designation).

13. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

14. Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

15. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

16. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally

 

28



--------------------------------------------------------------------------------

recognized overnight courier service or by registered or certified mail, postage
prepaid, return receipt requested, to the Executive at the last address the
Executive has filed in writing with the Company or, in the case of the Company,
at its main offices, attention of the Board.

17. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

18. Governing Law. This is a Pennsylvania contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of Pennsylvania,
without giving effect to the conflict of laws principles of such Commonwealth.
With respect to any disputes concerning federal law, such disputes shall be
determined in accordance with the law as it would be interpreted and applied by
the United States Court of Appeals for the Third Circuit.

19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

20. Successor to Company. The Company may not assign this Agreement or its
obligations hereunder except to a successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company and shall require such successor expressly to
assume and agree to perform this Agreement to the same extent that the Company
would be required to perform it if no succession had taken place. Failure of the
Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a material breach of this Agreement.

 

29



--------------------------------------------------------------------------------

21. Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

22. Mutual Drafting. Each of the Parties to this Agreement recognizes that this
is a legally binding contract and acknowledges and agrees that each of the
Parties has had the opportunity to consult with legal counsel of their choice.
Each party has cooperated in the drafting, negotiation, and preparation of this
Agreement. Hence, in any construction to be made of this Agreement, the same
shall not be construed against either party on the basis of that party being the
drafter of such language.

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

ANSYS, INC. By:  

/s/ James E. Cashman III

Name:   James E. Cashman III Its:   Chief Executive Officer EXECUTIVE

/s/ Ajei S. Gopal

Ajei S. Gopal

 

31



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE

This Agreement and General Release (“Agreement”) is entered into by ANSYS, Inc.,
a Delaware corporation with a principal office at 2600 Ansys Drive, Canonsburg,
PA 15317 (“ANSYS”), and             , an individual (“Employee”) (collectively
the “Parties”). This is the Release defined in Section 4(b) of the Employment
Agreement between Employee and ANSYS. In consideration of the mutual promises
contained herein and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

(i) Termination of Employment. Employee’s last day of employment is
            ,             (“Date of Termination”).

(ii) Consideration to Employee. [Insert description and reference to applicable
provisions detailing the termination compensation and benefits in the Employment
Agreement.]

(iii) No Consideration Absent Execution of this Agreement. As stated in the
Employment Agreement, Employee would not receive the consideration set forth in
Paragraph (ii) of this Agreement but for his execution of this Agreement,
failure to revoke this Agreement during the Revocation Period (as defined
below), and the fulfillment of the promises contained herein.

(iv) General Release of Claims. Employee, on behalf of himself, his heirs,
executors, administrators, devisees, spouses, and assigns, knowingly and
voluntarily releases and

 

32



--------------------------------------------------------------------------------

forever discharges to the fullest extent permitted by law ANSYS and its
affiliates, subsidiaries, and in such capacities, insurers, associates,
predecessors, successors and assigns (including, without limitation, any of
their respective current and former employees, officers, directors, agents,
trustees, attorneys, representatives and stockholders) (collectively
“Releasees”) from any and all claims, known and unknown, asserted and
unasserted, Employee has or may have against Releasees as of the date of his
execution of this Agreement, including, but not limited to, any alleged
violation of: the Age Discrimination in Employment Act (“ADEA”); Title VII of
the Civil Rights Act of 1964; the Civil Rights Act of 1991; Sections 1981
through 1988 of Title 42 of the United States Code; the Employee Retirement
Income Security Act; the Americans with Disabilities Act; the Occupational
Safety and Health Act; the Family and Medical Leave Act; any federal, state or
local civil rights or discrimination law; any other federal, state, or local
law, regulation or ordinance (including the Pennsylvania Human Relations Act);
any public policy, contract, tort, or common law claim; or any claim for costs,
fees, or other expenses including attorneys’ fees incurred in these matters.
Despite any language in this Agreement to the contrary, Employee does not
release claims that by law cannot be released by private agreement including,
but not limited to, claims for worker’s compensation and unemployment
compensation, rights to indemnification, rights to directors and officers
liability insurance, rights to vested benefits or rights to owned or vested
equity.

(v) Indemnification. ANSYS has made no representations to Employee regarding the
tax consequences of any consideration received by him under this Agreement and
that he is solely responsible for all applicable taxes, if any, owed by him to
any taxing authority as a result of the consideration given to him by ANSYS
under Paragraph (ii) of this Agreement.

 

33



--------------------------------------------------------------------------------

(vi) Warranties. Employee warrants that he has no known workplace injuries and
that he has been paid and/or has received all leave (paid or unpaid),
compensation, wages, bonuses, commissions, and/or benefits to which he may be
entitled and that no other leave (paid or unpaid), compensation, wages, bonuses,
commissions and/or benefits are due to him, except as provided in Paragraph
(ii) of this Agreement, and Employee warrants that he is not entitled to any
payments under the ANSYS Executive Severance Plan, as may be amended from time
to time.

(vii) Confidentiality. Except to the extent this Agreement has been publicly
filed, Employee will not disclose any information regarding the substance of
this Agreement, except to his financial advisor, his accountant, his spouse, and
any attorney with whom Employee consults regarding this Agreement, all of whom
(prior to disclosure) are either ethically bound not to disclose or will
likewise agree to maintain the confidentiality of such information, and Employee
warrants that he has not made any such disclosures since this Agreement was
presented to him. Pursuant to the federal Defend Trade Secrets Act of 2016, the
Parties agree that nothing in this Paragraph, Paragraph (ix) of the Agreement,
or any other provision of this Agreement shall cause employee to be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (a) is made (I) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (II) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

 

34



--------------------------------------------------------------------------------

(viii) Mutual Non-Disparagement. Subject to Paragraph (x) of this Agreement, the
Company agrees that its directors and executive officers, and the Employee
agrees he, will not make any negative statements or criticisms, express or
implied, about the Employee, ANSYS or its employees, directors, officers,
products or services, which might reasonably become known to current ANSYS
employees or customers, the software development industry, the computer-aided
engineering industry, or the public at large. This includes, but is not limited
to, making such comments on internet sites anonymously or under assumed names.
Employee and the Company warrant that they have not made any such disclosures or
disparaging statements since this Agreement was presented to the Employee. This
mutual non-disparagement shall expire 24 months after the Date of Termination.

(ix) Continuing Obligations. Employee agrees that he will comply with his
existing legal obligations under the Employee’s ANSYS Intellectual Property
Protection Agreement (the “IPP Agreement”), the terms of which are incorporated
by reference herein, including the obligation to maintain the confidentiality of
all “ANSYS Intellectual Property” and “Confidential Information” (as defined in
the IPP Agreement) and to disclose a copy of the IPP Agreement to Executive’s
future prospective employers. Employee confirms that he has returned all
tangible versions of all documents containing ANSYS business information, other
than information pertaining to his own employment terms, and that he has not
retained any ANSYS business information in any form. Employee may retain his
address books to the extent they only contain contact information. Similarly,
Employee hereby reaffirms and agrees that he will comply with all of his
existing legal obligations under Section 7 of his Employment Agreement, the

 

35



--------------------------------------------------------------------------------

terms of which are incorporated by reference herein. The Parties agree that
nothing in this Paragraph is intended to alter the terms of these obligations
which are more fully detailed in the Employment Agreement.

(x) Protected Disclosures. Nothing contained in this Agreement limits Employee’s
ability to file a charge or complaint with any governmental agency or other
governmental or regulatory entity concerning any act or omission that Employee
reasonably believes constitutes a possible violation of federal or state law or
making other disclosures that are protected under the anti-retaliation or
whistleblower provisions of applicable federal or state law or regulation.
Employee further understands that this Agreement does not limit Employee’s
ability to communicate with or participate in any investigation or proceeding
that may be conducted by any governmental agency or other governmental or
regulatory entity, including providing documents or other information, without
notice to the Company. Further, nothing in this Agreement prevents Employee
from: (a) filing an action in court alleging that his release of claims under
the ADEA was not knowing or voluntary; (b) filing an action in court for ADEA
claims that may arise after the date this Agreement is signed by Employee;
(c) exercising Employee’s right under Section 7 of the National Labor Relations
Act to engage in joint activity with other employees; or (d) disclosing
information in response to legal process. With respect to any such charges or
complaints that Executive may bring with any governmental agencies, Executive
waives any right to individualized relief should any governmental agency or
other third party pursue any claims on Executive’s behalf (either individually,
or as part of any collective or class action), provided that Executive may be
entitled to receive a whistleblower award or bounty for information provided to
the Securities and Exchange Commission.

 

36



--------------------------------------------------------------------------------

(xi) Injunctive Relief. Nothing in this Agreement is intended to impair or alter
the rights of ANSYS to additional relief as detailed in Section 7(h) of the
Employment Agreement and Section 7 of the IPP Agreement.

(xii) Amendment. This Agreement may not be modified, altered or changed except
upon express written consent of all Parties wherein specific reference is made
to this Agreement.

(xiii) Governing Law and Forum. This Agreement will be governed by and performed
in accordance with the laws of the Commonwealth of Pennsylvania without regard
to its conflicts of laws provisions. Employee consents to the personal
jurisdiction and venue of the state and federal courts having jurisdiction over
Washington County, Pennsylvania.

(xiv) Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is illegal or unenforceable and such provision or
provisions cannot be modified to be enforceable, then such provision will
immediately become null and void, leaving the remainder of this Agreement in
full force and effect.

(xv) Revocation and Effective Date. Employee may revoke only the release of
claims under the ADEA for a period of seven (7) calendar days following the day
he executes this Agreement (“Revocation Period”). Any revocation must be
submitted, in writing, by either hand delivery or certified U.S. Mail, return
receipt requested, to Colleen Zak Hess, Assistant General Counsel, ANSYS, Inc.,
2600 Ansys Drive, Canonsburg, Pennsylvania, 15317. The revocation must be
delivered or postmarked within the Revocation Period. This Agreement will become
effective on the day after the expiration of the applicable Revocation Period
(“Effective Date”).

 

37



--------------------------------------------------------------------------------

(xvi) Entire Agreement. This Agreement constitutes the entire agreement relating
to the matters stated herein, and it cancels and supersedes any prior agreements
or understandings that may have existed between Employee and ANSYS with respect
to all matters covered by this Agreement except that nothing in this Agreement
releases Employee from any previous obligations Employee has under any
agreements with ANSYS or its affiliates or subsidiaries including without
limitation, the IPP Agreement, the Employment Agreement, or any other agreements
protecting ANSYS intellectual property, and all stock option or other equity
agreements executed by the Employee or equivalent documentation. No other
promise or inducement has been offered to either Party except as set forth
herein.

(xvii) Acknowledgement of Previous Agreements. Nothing in this Agreement
releases Employee from any previous obligations Employee has under any
agreements with ANSYS or its affiliates or subsidiaries including without
limitation, the ANSYS Intellectual Property Protection Agreement, agreements
protecting company intellectual property, and all stock option or other equity
agreements executed by the Employee or equivalent documentation. For avoidance
of doubt, the previous agreements referred to in this Paragraph are separate and
distinct from the matters covered by this Agreement.

(xviii) Copies Effective as Originals. This Agreement may be executed in
counterparts and each counterpart, when executed, will have the efficacy of an
original. Photographic or faxed copies of signed counterparts may be used in
lieu of the original for any purpose.

 

38



--------------------------------------------------------------------------------

(xix) Review of Agreement and Consultation with Attorney. EMPLOYEE IS HEREBY
ADVISED THAT HE HAS UP TO [TWENTY-ONE (21) / FORTY-FIVE (45)] CALENDAR DAYS TO
REVIEW THIS AGREEMENT AND TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS
AGREEMENT. EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY OF HIS CHOICE. EMPLOYEE
AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT DO
NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL [TWENTY-ONE (21) / FORTY-FIVE
(45)] CALENDAR DAY CONSIDERATION PERIOD.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the dates set forth below:

 

EMPLOYEE      ANSYS, Inc.

 

    

 

Date      Date

 

39